DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on May 07, 2019, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9-10, and 16-17   is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (US Pub. No. 20170193619) in view of Rockafellow et al. (US Pub. No. 20190012752).

With respect to claim 1, Rollins et al. teaches a blockchain-based method comprising: 

receiving, by a computer, from each of a plurality of parties, pre-existing documents of that party (“patent documents,” See Paragraph 71); 



securing, by the computer, the pre-existing documents in the block of the blockchain such that the pre-existing documents are not accessible to other parties of the plurality of parties except that party from which the pre-existing documents are received (“identifying and facilitating secure transactions with other intellectual property parties,” See Paragraph 23); 

receiving, by the computer, a joint documentation, wherein the joint documentation is developed by two or more of the plurality of parties (“by past patents of party showing joint filing and/or assignee ownership with other parties,” See Paragraph 32); 

storing, by the computer, the joint documentation in another block of the blockchain (“Blockchain smart contract research and development collaboration auditing and resulting intellectual property escrow may enable parties who may not fully know or trust each other to engage in research and development collaboration with a sense of security and protection in the rare case the collaboration results in conflict”, See Paragraph 15); 

comparing and mapping, by the computer, the joint documentation to the pre-existing documents based on the hierarchical structure of the joint documentation and the hierarchical structure of the pre-existing document (“The results of the hashing operation may be compared to the private ledger and/or the public ledger to verify the original data,” See Paragraph 64); 



determining, by the computer, based on the affinity level, an ownership of the joint documentation (“expectation information may include information about licensing, multi-party intellectual property ownership and percentages of intellectual property right ownership, royalty and/or revenue expectations (both absolute and percentage based), rights in future, derivative patent filings,” See Paragraph 34).  Rollins et al. does not disclose a hierarchical structure with regard to technical field and category of contents of the pre-existing documents.
However, Rockafellow et al. teaches analyzing, by the computer, the pre-existing documents to generate a hierarchical structure with regard to technical field and category of contents of the pre-existing documents (“the IP asset library 140 may also be dynamic in nature so that the hierarchical structure is updateable to retain relevance over time. FIG. 4 illustrates one example of a structure for multiple different dimensions that can be provided in respective hierarchical groups,” See Paragraph 56); 

analyzing, by the computer, the joint documentation to generate a hierarchy structure with regard to technical field or category of contents of the joint documentation (“the IP asset library 140 may also be dynamic in nature so that the hierarchical structure is updateable to retain relevance over time. FIG. 4 illustrates one example of a structure for multiple different dimensions that can be provided in respective hierarchical groups,” See Paragraph 56).

Rockafellow et al. (ip exchange).  This would have facilitated sharing of intellectual property by ensuring a secure exchange for collaboration.  See Rockafellow et al. Paragraph(s) 2-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IP management.  

The Rollins et al. reference as modified by Rockafellow et al. teaches all the limitations of claim 1.  With respect to claim 2, Rollins et al. teaches the method of claim 1, further comprising defining affinity rules in a smart contract and automatically determining the affinity level based on the rules (“Blockchain smart contract research and development collaboration auditing and resulting intellectual property escrow may enable parties who may not fully know or trust each other to engage in research and development collaboration with a sense of security and protection in the rare case the collaboration results in conflict,” See Paragraph 15). 

The Rollins et al. reference as modified by Rockafellow et al. teaches all the limitations of claim 1.  With respect to claim 3, Rollins et al. teaches the method of claim 1, wherein the securing the pre-existing documents in the block of the blockchain is performed using a public-key cryptography (“cryptographic hash function,” See Paragraph 83). 
The Rollins et al. reference as modified by Rockafellow et al. teaches all the limitations of claim 1.  With respect to claim 4, Rollins et al. teaches the method of claim 1, wherein the comparing and mapping the joint documentation to the pre-existing documents is performed based on 

The Rollins et al. reference as modified by Rockafellow et al. teaches all the limitations of claim 4.  With respect to claim 5, Rollins et al. teaches the method of claim 4, wherein the machine learning comprises natural language processing (“matching engine 104 may use supervised machine learning algorithms,” See Paragraph 107). 

The Rollins et al. reference as modified by Rockafellow et al. teaches all the limitations of claim 1.  With respect to claim 6, Rollins et al. teaches the method of claim 1, wherein the affinity level is determined in accordance with a specified match percentage between the joint documentation and the pre-existing documents (“expectations (both absolute and percentage based), rights in future, derivative patent filings,” See Paragraph 34). 

The Rollins et al. reference as modified by Rockafellow et al. teaches all the limitations of claim 1.  With respect to claim 7, Rollins et al. teaches the method of claim 1, wherein the comparing and mapping the joint documentation to the pre-existing documents is based on the hierarchical structure of the joint documentation and the hierarchy structure of the pre-existing documents (“the IP asset library 140 may also be dynamic in nature so that the hierarchical structure is updateable to retain relevance over time. FIG. 4 illustrates one example of a structure for multiple different dimensions that can be provided in respective hierarchical groups,” See Paragraph 56); 

analyzing, by the computer, the joint documentation to generate a hierarchy structure with regard to technical field or category of contents of the joint documentation (“the IP asset library 140 may 

The Rollins et al. reference as modified by Rockafellow et al. teaches all the limitations of claim 4.  With respect to claim 8, Rollins et al. teaches the method of claim 4, wherein the machine learning is authorized to access to the joint documentation and the pre-existing documents (“Access to collaboration block 308 may be granted to both the first and second party. In some implementations, access to the respective genesis blocks 306, 307 of first and second parties may be limited to the corresponding party,” See Paragraph 113) 

With respect to claim 9, Rollins et al. teaches a system, comprising: 

a processor (“processor(s),” See Fig. 1); and 

a computer-readable storage medium (“storage device,” See Paragraph 11) having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: 

receiving, from each of a plurality of parties, pre-existing documents of that party (“patent documents,” See Paragraph 71); 

storing the pre-existing documents in a block of a blockchain (“system may then track all related communication, contracts, revenue, intellectual property asset management events, and transfers through a verified blockchain electronic ledger,” See Paragraph 15); 

securing the pre-existing documents in the block of the blockchain such that the pre-existing documents are not accessible to other parties of the plurality of parties except that party from which the pre-existing documents are received (“identifying and facilitating secure transactions with other intellectual property parties,” See Paragraph 23); 

receiving a joint documentation, wherein the joint documentation is developed by two or more of the plurality of parties (“by past patents of party showing joint filing and/or assignee ownership with other parties,” See Paragraph 32); 

storing the joint documentation in a different block of the blockchain (“Blockchain smart contract research and development collaboration auditing and resulting intellectual property escrow may enable parties who may not fully know or trust each other to engage in research and development collaboration with a sense of security and protection in the rare case the collaboration results in conflict”, See Paragraph 15); 


comparing and mapping the joint documentation to the pre-existing documents (“The results of the hashing operation may be compared to the private ledger and/or the public ledger to verify the original data,” See Paragraph 64); 

generating, based on the comparison and mapping, an affinity level between the joint IP and the pre-existing documents (“expectation information may include information about licensing, multi-party intellectual property ownership and percentages of intellectual property right ownership, royalty and/or 

determining, based on the affinity level, an ownership of the joint documentation (“expectation information may include information about licensing, multi-party intellectual property ownership and percentages of intellectual property right ownership, royalty and/or revenue expectations (both absolute and percentage based), rights in future, derivative patent filings,” See Paragraph 34).  Rollins et al. does not disclose a hierarchical structure with regard to technical field and category of contents of the pre-existing documents.
Rollins et al. does not disclose a hierarchical structure with regard to technical field and category of contents of the pre-existing documents.
However, Rockafellow et al. teaches analyzing, by the computer, the pre-existing documents to generate a hierarchical structure with regard to technical field and category of contents of the pre-existing documents (“the IP asset library 140 may also be dynamic in nature so that the hierarchical structure is updateable to retain relevance over time. FIG. 4 illustrates one example of a structure for multiple different dimensions that can be provided in respective hierarchical groups,” See Paragraph 56); 

analyzing, by the computer, the joint documentation to generate a hierarchy structure with regard to technical field or category of contents of the joint documentation (“the IP asset library 140 may also be dynamic in nature so that the hierarchical structure is updateable to retain relevance over time. FIG. 4 illustrates one example of a structure for multiple different dimensions that can be provided in respective hierarchical groups,” See Paragraph 56).

Rockafellow et al. (ip exchange).  This would have facilitated sharing of intellectual property by ensuring a secure exchange for collaboration.  See Rockafellow et al. Paragraph(s) 2-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IP management.  

The Rollins et al. reference as modified by Rockafellow et al. teaches all the limitations of claim 9.  With respect to claim 10, Rollins et al. teaches the system of claim 9, wherein the pre-existing documents are published and/or unpublished patents (“patent documents,” See Paragraph 71). 

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 5, because claim 13 is substantially equivalent to claim 5.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.



With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

With respect to claim 17, Rollins et al. teaches a non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising: 

receiving, from each of a plurality of parties, pre-existing documents of that party (“patent documents,” See Paragraph 71); 

storing the pre-existing documents in a block of a blockchain (“system may then track all related communication, contracts, revenue, intellectual property asset management events, and transfers through a verified blockchain electronic ledger,” See Paragraph 15); 

securing the pre-existing documents in the block of the blockchain such that the pre-existing documents are not accessible to other parties of the plurality of parties except that party from which the pre-existing documents are received (“identifying and facilitating secure transactions with other intellectual property parties,” See Paragraph 23); 



storing the joint documentation in a different block of the blockchain (“Blockchain smart contract research and development collaboration auditing and resulting intellectual property escrow may enable parties who may not fully know or trust each other to engage in research and development collaboration with a sense of security and protection in the rare case the collaboration results in conflict”, See Paragraph 15); 

comparing and mapping the joint documentation to the pre-existing documents (“The results of the hashing operation may be compared to the private ledger and/or the public ledger to verify the original data,” See Paragraph 64); 

generating, based on the comparison and mapping, an affinity level between the joint IP and the pre-existing documents (“expectation information may include information about licensing, multi-party intellectual property ownership and percentages of intellectual property right ownership, royalty and/or revenue expectations (both absolute and percentage based), rights in future, derivative patent filings,” See Paragraph 34); and 

determining, based on the affinity level, an ownership of the joint documentation (“expectation information may include information about licensing, multi-party intellectual property ownership and percentages of intellectual property right ownership, royalty and/or revenue expectations (both absolute and percentage based), rights in future, derivative patent filings,” See Paragraph 34).  Rollins et al. does a hierarchical structure with regard to technical field and category of contents of the pre-existing documents.
However, Rockafellow et al. teaches analyzing, by the computer, the pre-existing documents to generate a hierarchical structure with regard to technical field and category of contents of the pre-existing documents (“the IP asset library 140 may also be dynamic in nature so that the hierarchical structure is updateable to retain relevance over time. FIG. 4 illustrates one example of a structure for multiple different dimensions that can be provided in respective hierarchical groups,” See Paragraph 56); 

analyzing, by the computer, the joint documentation to generate a hierarchy structure with regard to technical field or category of contents of the joint documentation (“the IP asset library 140 may also be dynamic in nature so that the hierarchical structure is updateable to retain relevance over time. FIG. 4 illustrates one example of a structure for multiple different dimensions that can be provided in respective hierarchical groups,” See Paragraph 56).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Rollins et al. (intellectual property transactions) with Rockafellow et al. (ip exchange).  This would have facilitated sharing of intellectual property by ensuring a secure exchange for collaboration.  See Rockafellow et al. Paragraph(s) 2-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: IP management.  

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 10, because claim 18 is substantially equivalent to claim 10.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 4, because claim 19 is substantially equivalent to claim 4.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 5, because claim 20 is substantially equivalent to claim 5.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170075877 is directed to System and method for indexing electronic discovery data:   [0225] Virtual currency systems have disclosed systems using distributed hashing mechanisms (for example a network can timestamp transactions by including them in blocks that form an ongoing chain called the blockchain. Such blocks cannot be changed without redoing the work that was required to create each block since the modified block. The longest blockchain serves not only as proof of the sequence of events but also records that this sequence of events was verified by a majority of the network) and [0230] there is provided a method to determine an archetype of a patent template depending on patent classification criteria. Different patent classification systems coexist in the world. A widely used system is the International Patent Classification ( IPC). The IPC is a hierarchical system, comprising 129 classes, 639 subclasses, 7314 main groups, and 61397 subgroups (8th edition), which correspond to different levels of granularity. In one embodiment, according to a "bottom-up" approach, there is defined an "archetype" patent claim template for each level (a template can be a graph comprising slots for receiving variations of words or phrases and relationships between these slots). For 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.